Citation Nr: 1228445	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  02-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to herbicide exposure, mustard gas exposure, and radiation.  

2.  Entitlement to service connection for actinic and seborrheic keratosis, claimed as secondary to herbicide exposure, mustard gas exposure, and radiation.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1953 to May 1978.  He was stationed in Vietnam from March 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the claims for service connection for peripheral neuropathy and actinic and seborrheic keratosis, both claimed as secondary to herbicide exposure, mustard gas exposure, and radiation exposure, in November 2003 for procedural and evidentiary development.  All actions associated with the November 2003 remand have been completed.  By a January 2008 decision, the Board denied the aforementioned service connection claims.  The Board also remanded the claim of entitlement to an initial compensable rating for service-connected basal cell carcinoma and directed the RO to issue a statement of the case (SOC) after affording the Veteran a VA examination to ascertain the severity of his service-connected basal cell carcinoma.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran appealed the January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, and the Veteran, by and through his attorney-representative, filed a Joint Motion for Remand (Joint Motion), dated in October 2008.  The parties requested that the Court partially vacate and remand for readjudication the January 2008 decision of the Board to the extent that it denied service connection for peripheral neuropathy and actinic and seborrheic keratosis, both claimed as secondary to herbicide exposure, mustard gas exposure, and radiation exposure.  In an Order, dated in November 2008, the Court granted the Joint Motion, and that part of the Board's January 2008 decision that denied service connection for peripheral neuropathy and actinic and seborrheic keratosis, both claimed as secondary to herbicide exposure, mustard gas exposure, and radiation exposure, was vacated.  The Court remanded the case, pursuant to 38 U.S.C.A. § 7252(a) (West 2002), for compliance with the instructions contained in the Joint Motion.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

In November 2009, the Board remanded this case.  Subsequently, in March 2012, the Board sought an opinion from the Veterans Health Administration (VHA) in regard to the issue of entitlement to service connection for actinic and seborrheic keratosis.  See 38 C.F.R. § 20.901.  Pursuant to this request, the Board received a VHA opinion in April 2012, and it is associated with the claims file.  The Veteran's attorney was given notice of the opinion and provided 60 days to respond with additional evidence or argument.  No response was received, and the case is now ripe for appellate consideration.

In February 2012, the Veteran's attorney-representative submitted VA Medical Center (VAMC) outpatient treatment records, dated in February 2012, in support of the Veteran's claim for service connection for squamous cell carcinoma.  He did not waive initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  To the extent that the records show treatment for squamous cell carcinoma and actinic keratosis, as the Board is taking action favorable to the Veteran in granting service connection for the aforementioned skin disorders, there is no risk of prejudice to the Veteran in the Board's considering all of the newly submitted evidence in the first instance and thus no need for the Board to remand for review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011); see also Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).     

To the extent that the February 2012 VAMC outpatient treatment records show treatment for seborrheic keratosis, this is duplicative of VAMC outpatient treatment records that were previously considered by the RO.  The Board finds that there is no harm in proceeding to consider the seborrheic keratosis claim on the merits, because the record is substantively identical to that considered by the RO.  38 C.F.R. § 20.1304.  The Board will proceed to consider the seborrheic keratosis claim.

Pursuant to January 2008 and November 2009 Board remands, the RO issued an SOC in January 2010 that was pertinent to the claim for an initial compensable rating for service-connected basal cell carcinoma.  There is no evidence of record showing that the Veteran subsequently submitted a substantive appeal (VA Form 9).  Accordingly, this issue is not before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The relevant competent evidence is in relative equipoise as to whether the Veteran's peripheral neuropathy began during active service.      

2.  The relevant competent evidence is in relative equipoise as to whether the Veteran's actinic keratosis is related to in-service radiation exposure.  

3.  The relevant competent evidence is in relative equipoise as to whether the Veteran's squamous cell carcinoma is related to in-service radiation exposure.  

4.  Seborrheic keratosis was not diagnosed in-service, and there is no objective medical evidence that any currently diagnosed seborrheic keratosis has a nexus or relationship to the Veteran's active duty service, to include herbicide or radiation exposure or alleged exposure to mustard gas.  


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, peripheral neuropathy was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).     

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for actinic keratosis, as secondary to in-service radiation exposure, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for squamous cell carcinoma, as secondary to in-service radiation exposure, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  Service connection for seborrheic keratosis, claimed as secondary to herbicide exposure, mustard gas exposure, and radiation, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the Veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in March 2004 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

At the outset, the Board notes that with respect to the Veteran's claims of entitlement to service connection for actinic keratosis, squamous cell carcinoma, and peripheral neuropathy, given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In regard to the Veteran's claim for service connection for seborrheic keratosis, the Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2004 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the September 2007 supplemental statement of the case (SSOC) also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."

In this case, the decision from which the appeal arises predated the effective date of the VCAA in November 2000.  Thus, VCAA notice sent by the RO to the Veteran in 2004 obviously could not comply with the express timing requirements of the law as found by the Court in Pelegrini.  However, the Court has held that an SSOC that complies with applicable due process and notification requirements constitutes a readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).  Here, the September 2007 and February 2011 SSOC's satisfy as readjudication decisions as defined by the cited legal authority, and they both postdate the last VCAA notice letter dated in 2004.  Providing the Veteran with adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, requirements, the Veteran was provided with notice of the laws and regulations governing ratings and effective dates in a September 2007 SSOC, but such notice was post-decisional.  See Pelegrini, supra.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard, 4 Vet. App. at 384, 394 (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the claim for service connection for seborrheic keratosis, claimed as secondary to herbicide exposure, mustard gas exposure, and radiation, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence. Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In addition, in March 2012, the Board requested a VHA opinion regarding numerous issues, including whether the Veteran's seborrheic keratosis was related to his period of service, to include his in-service exposure to ionizing radiation and/or herbicides.  In April 2012, the Board received a VHA opinion that was thorough in nature and addressed the pertinent nexus questions.  The Board finds that the medical evidence of record is sufficient to resolve this appeal, and the VA has no further duty to provide an examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, copies of the opinion request as well as the opinion were provided to the Veteran's attorney, with appropriate response times allowed.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. Pertinent Laws and Regulations

Service Connection in General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including organic diseases of the nervous system (including peripheral neuropathy) and malignant tumor (cancer), may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).


Service Connection Based on Exposure to Ionizing Radiation

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, if a veteran exposed to radiation during active service later develops one of the diseases listed at 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 C.F.R. §§ 3.307, 3.309. Second, under 38 C.F.R. § 3.311, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Third, direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

Application of the above provisions is dependent upon establishing that the veteran was exposed to ionizing radiation during active service.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device, or the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation- exposed Veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non- malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either section 3.307 or section 3.309, and where it is contended that the disease is a result of ionizing radiation exposure in service.






Service Connection Based on Exposure to Mustard Gas

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or COPD; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

Service Connection Based on Exposure to Herbicides 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: amyloidosis, chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), type 2 diabetes (also known as type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

III. Factual Background

The Veteran served on active duty from November 1953 to May 1978, including service in the Republic of Vietnam from March 1966 to February 1967.  

The Veteran's service treatment records are negative for any complaints or findings of peripheral neuropathy, actinic keratosis, seborrheic keratosis, and/or squamous cell carcinoma.  The records do show, however, treatment for a recurrent skin problem first shown in March 1964, with various diagnoses including psoriasis, allergic dermatitis, tinea pedis, folliculitis, and dermatitis.  The records further reflect that in June 1968, the Veteran had a cyst removed from his chin which measured 3 millimeters (mm) and showed "a cystic space filled with keratin", and was lined by stratified squamous epithelium.  The diagnosis was lesion from chin, epidermal inclusion cyst.  In October 1972, the Veteran was treated for a benign appearing nevus about 2 mm on his right lower eyelid.  The pathological report reflects that a specimen measuring less than 1 mm in diameter was removed from the Veteran's right lower eyelid.  The diagnosis was fibroepithelial papilloma of the right lower eyelid (skin tag).  In March 1978, the Veteran underwent a retirement examination.  At that time, the Veteran's skin was clinically evaluated as "normal."  It was noted, however, that he had asteatotic eczema.  The Veteran was clinically evaluated as "normal" for neurologic purposes.  

In a September 1978 rating action, the RO granted service connection for atopic dermatitis.  

VAMC outpatient treatment records show that in May 1995, a biopsy was taken from the Veteran's right shin.  The diagnosis was pigmented acanthotic seborrheic keratosis.  The records also reflect that in September 1996, a biopsy was taken from the Veteran's left upper arm.  The diagnosis was basal cell carcinoma, superficial type.  The skin cancer was treated with electrodesiccation and curettage.  In June 1997, the Veteran was diagnosed with eight actinic keratoses that were related to sun exposure.  The actinic keratoses were destroyed with liquid nitrogen.  

In March 1997, the Veteran underwent an Agent Orange examination.  At that time, he had complaints of tremors in his arms for years.  The examiner noted a slight tremor in the left arm.  The diagnoses were the following: (1) basal cell carcinoma, (2) actinic keratosis, and (3) peripheral neuropathy.  

In a July 1997 VA progress note, it was reported that the Veteran had complaints of a tremor for "a few years."  He also stated that he had some unsteadiness with his gait.  The examiner noted that sensation to sharp and dull was normal.  There was decreased vibration in the toes.  The Veteran's gait was normal, although increased unsteadiness was noted.  The initial impression was "mild peripheral neuropathy, exam not [illegible] Parkinson's at this time."  

In December 1997, the Veteran filed claims for service connection for peripheral neuropathy, and for actinic and seborrheic keratosis.  

In a letter from the Veteran, dated in June 1998, he stated that he had experienced symptoms that he attributed to peripheral neuropathy, including blackout, dizziness, loss of balance, and twitching of his hands and arms, soon after returning from Vietnam.  Specifically, he indicated that upon his return to the United States from Vietnam, he was driving his car when he blacked out.  He noted that he recovered almost immediately.  However, he reported that after the blackout, his sense of balance deteriorated.  In addition, he stated that his hands and arms periodically twitched and moved without any action or control on his part.  The Veteran also noted that since his blackout, he would sometimes get dizzy.      

In a letter from the Defense Threat Reduction Agency (DTRA), dated in January 2006, the DTRA confirmed that the Veteran was a participant of Operation TEAPOT, which was an atmospheric nuclear weapons test conducted at the Nevada Test Site in 1955.  The DTRA provided a radiation dose assessment which estimated the Veteran's total dose exposure to ionizing radiation as a result of his military duties.  The dose assessment was as follows: mean total external gamma dose was 0.9 rem; upper bound gamma dose was 2.7 rem; mean skin dose (upper arm and shoulder) beta plus gamma was 4.1 rem; and the upper bound total skin dose (upper arm and shoulder) was 12.0 rem.  

In a Memorandum from the Under Secretary for Health, dated in June 2007, the Veteran's basal cell carcinoma was linked to his in-service radiation exposure.  Thus, in a September 2007 rating action, the RO granted service connection for basal cell carcinoma of the left upper arm, as secondary to in-service exposure to ionizing radiation.  

Private medical records show that in June 2009, a skin specimen was taken from the Veteran's left dorsum hand.  The diagnosis was invasive well/moderately differentiated squamous cell carcinoma.  

A VA examination was conducted in June 2009.  At that time, the examiner noted that in October 2001, the Veteran had a biopsy taken from his right shoulder.  The biopsy was interpreted as showing squamous cell carcinoma, keratoacanthomatous type.  The squamous cell carcinoma was treated and resolved.  The Veteran was subsequently treated for numerous actinic keratoses.  Following the physical examination, the Veteran was diagnosed with basal cell carcinoma, resolved.  

VAMC outpatient treatment records show that in February 2012, the Veteran had a lesion removed from his right upper arm.  The pathology showed well-differentiated squamous cell carcinoma.  

In January 2010, the Veteran underwent a VA neurological examination that was conducted by V.K., M.D.  At that time, Dr. K. noted that the Veteran's claims file was not available for review.  Dr. K. stated that the Veteran gave a history of serving in Vietnam.  According to the Veteran, in 1975, he developed tremors in his right hand that lasted several minutes and had not reoccurred.  He further indicated that in 1988, his right eye suddenly became blind.  The Veteran stated that his blindness lasted five minutes and had not reoccurred since then.  He noted that in 2011, he had an episode of blacking out while driving.  There were no significant injuries and he was able to drive away.  According to the Veteran, approximately one year ago, he developed pain in the back of his neck which sometimes caused blurred vision.  He noted that at times, he would wake up with discomfort in the cervical occipital region.  The Veteran denied double vision, nausea, or vomiting with those episodes.  Dr. K. reported that in 2009, the Veteran had a magnetic resonance imaging (MRI) taken of his brain which did not show any abnormality.  Following the physical examination, Dr. K. stated that the Veteran had mild peripheral sensory neuropathic changes.  According to Dr. K., that peripheral neuropathy was "at least as likely as not that of the symptoms experienced by the Veteran after returning from Vietnam had caused peripheral neuropathy [sic]."  Dr. K. reported that the Veteran had no significant symptoms of peripheral neuropathy but he did have mild signs of peripheral nerve involvement.              

A VA skin examination was conducted in January 2010.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  Following the physical examination, the examiner diagnosed the Veteran with actinic keratosis and squamous cell carcinoma; seborrheic dermatitis was not found.  The examiner opined that it was less likely than not that the actinic keratosis began during service, and it was also less likely than not that the actinic keratosis was causally linked to any incident or finding during service.  According to the examiner, actinic keratoses were premalignant lesions that had cells with characteristic markers of squamous cell carcinoma but were not yet squamous cell carcinoma "in situ."  Actinic keratoses were part of a continuum that may eventually progress to invasive squamous cell carcinoma and they took years to develop.  The examiner stated that neither the epidermal inclusion cyst nor the fibroepithelial papilloma led to actinic keratosis.  According to the examiner, most squamous cell carcinomas resulted from prolonged exposure to ultraviolet radiation, either from sunlight or from tanning beds or lamps.  Other causes were radiation treatments or x-rays to the head and neck.    

Following the January 2010 VA examinations, the RO determined that the neurological examination report was inadequate because the examiner had not reviewed the Veteran's claims file.  In May 2010, the examiner from the January 2010 VA skin examination provided an addendum.  At that time, the examiner noted that she had reviewed the Veteran's claims file.  The examiner stated that the Veteran's retirement physical examination report showed no documentation of peripheral neuropathy, neuritis, or paralysis.  The examiner opined that it was less likely than not that the currently diagnosed peripheral neuropathy was related to herbicide exposure in Vietnam.  The examiner noted that the Veteran's symptoms of blackouts, dizziness, loss of balance, and twitching of hands and arms were not due to, or the result of, herbicide exposure which occurred more than 30 years ago.  

The examiner also provided an addendum to the January 2010 VA skin examination report.  The examiner opined that the Veteran's squamous cell carcinoma of the right shoulder was less likely than not a residual of in-service radiation exposure.  According to the examiner, most squamous cell carcinomas resulted from prolonged exposure to ultraviolet radiation, either from sunlight or tanning beds.  The examiner indicated that the Veteran had multiple risk factors for squamous cell carcinoma.  The examiner further stated that actinic keratosis could develop into invasive squamous cell carcinoma.  Thus, the examiner opined that it was more likely than not that the squamous cell carcinoma was related to actinic keratosis.  

In March 2012, the Board requested an opinion from the VHA.  See 38 C.F.R. § 20.901.  The VHA examiner was requested to address numerous questions, including whether it was at least as likely as not (50 percent or greater degree of probability) that the Veteran's actinic keratosis, seborrheic keratosis, and/or squamous cell carcinoma, were casually linked to his in-service exposure to ionizing radiation.   

Pursuant to this request, the Board received a VHA opinion from D.J.S., M.D., Staff Physician (Dermatology), dated in April 2012.  In the opinion, Dr. S. stated that he had reviewed the Veteran's claims file.  Dr. S. indicated that the Veteran's service treatment records showed a variety of extraneous common skin problems, including two benign lesions removed from the chin and right lower eyelid that were unrelated to the current questions.   Dr. S. also reported that the Veteran had a seborrheic keratosis removed from his shin which was a benign lesion that was related to aging of the skin and was unrelated to skin cancer of any variety.  The Veteran had, however, been diagnosed with a series of outright skin cancers, including basal cell carcinoma, for which he was already service-connected, numerous actinic keratoses, and squamous cell carcinomas.  According to Dr. S., of significance was the fact that the Veteran had been exposed to heavy solar radiation both in Vietnam and other sunny duty stations through his many years of active duty.  In addition, there was the Veteran's documented participation in "Operation Teapot" with exposure to atomic radiation at the Nevada Test Site in 1955 during service.  

In regard to the Veteran's diagnosed seborrheic keratoses, Dr. S. stated that they were not in any known way related to radiation of any source and never turned into skin cancer.  He indicated that they were strictly benign aging process.  With respect to actinic keratoses, they were essentially squamous cell carcinomas "in situ," which meant that they were early squamous cell carcinomas that had not developed beyond the very upper layers of the skin, but over the years would mature into outright squamous cell carcinomas.  According to Dr. S., actinic keratoses and squamous cell carcinomas were related to radiation, whether from the sun or artificially generated such as by atomic explosions.  Dr. S. noted that basal cell carcinomas involved a different cell type but that they were, like actinic keratoses and squamous cell carcinomas, related to radiation, either of the solar type or artifical (atomic) radiation.  Thus, Dr. S. opined that the actinic keratosis, squamous cell carcinoma, and basal cell carcinoma were all a part of the same spectrum in that they were skin cancers related to radiation.  Dr. S. also opined that it was at least as likely as not that the Veteran's actinic keratoses and squamous cell carcinomas were related to heavy sun exposure on active duty, strongly augmented by his radiation exposure during "Operation Teapot" in 1955.  Dr. S. further reported that the benign skin problems during active duty and after discharge, including the chin cyst, eye tag, and seborrheic keratosis, were totally unrelated to radiation exposure, were not skin cancers, and had no relationship to the actinic keratoses, squamous cell carcinomas, or the basal cell carcinoma.  Dr. S. indicated that the role of Agent Orange in skin cancer was not clear and that no definitive statement about that subject in relation to the actinic keratoses and squamous cell carcinomas could be made at that time.       

IV. Analysis

Peripheral Neuropathy

In this case, there are discrepancies in the medical evidence of record as to whether the Veteran's peripheral neuropathy is related to his period of active service.  On the one hand, in the January 2010 VA neurological examination report, Dr. K. linked the symptoms experienced by the Veteran after his return from Vietnam (blackouts, dizziness, loss of balance, and twitching of his hands and arms) to his subsequently diagnosed peripheral neuropathy.  Thus, in essence, he maintained that following the Veteran's return from Vietnam, while he was still in the military, he started to experience symptoms of his peripheral neuropathy, which was diagnosed after his discharge.  On the other hand, in the May 2010 addendum that was provided by the examiner from the January 2010 VA skin examination, the examiner opined that it was less likely than not that the Veteran's currently diagnosed peripheral neuropathy was related to his period of active service, to include his in-service herbicide exposure.  The examiner noted that the Veteran's symptoms of blackouts, dizziness, loss of balance, and twitching of hands and arms were not due to, or the result of service, including in-service herbicide exposure.  Neither Dr. K., nor the examiner from the January 2010 VA skin examination, elaborated on their opinions.    

The Board recognizes that when Dr. K. provided his opinion in January 2010, he did not have the Veteran's claims file to review, while the examiner who provided the May 2010 addendum opinion did have the opportunity to review the Veteran's claims file.  However, the Court has held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a Veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current findings mirrors those found in the claims file and support the conclusions made in the report.  With respect to the Veteran's statements that he had experienced blackouts, dizziness, loss of balance, and twitching of his hands and arms following his return from Vietnam, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses, which would include experiencing dizziness and twitching.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App.465, 470 (1994).  Therefore, the Board finds the Veteran's statements regarding the aforementioned symptoms credible and, as such, Dr. K.'s reliance on them was appropriate and allowed him to provide a fully informed opinion.  Given that his opinion was based on an accurate history, Dr. K.'s opinion is of no less weight than the opinion offered by the examiner who had the opportunity to review the claims file.     

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran has peripheral neuropathy that is related to his period of active service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for peripheral neuropathy on a direct basis.  38 U.S.C.A. § 5107(b).  Because the Board is granting service connection for peripheral neuropathy on a direct basis, it is not necessary to address the question of whether the Veteran's peripheral neuropathy is related to his in-service radiation and/or herbicide exposure, or to his claimed in-service mustard gas exposure.    

Actinic and Seborrheic Keratosis, and Squamous Cell Carcinoma

In this case, the evidence of record shows that the Veteran was exposed to ionizing radiation while participating in Operation Teapot.  With respect to the Veteran's currently diagnosed actinic keratosis and squamous cell carcinoma, there are discrepancies in the medical evidence of record as to whether the Veteran's actinic keratosis and squamous cell carcinoma are related to his in-service radiation exposure.  On the one hand, in the January 2010 VA skin examination and May 2010 addendum, the examiner opined that the Veteran's actinic keratosis and squamous cell carcinoma were not related to his period of active service, to include in-service radiation exposure.  Rather, the examiner linked the aforementioned skin disorders to sun exposure and/or other causes such as radiation treatments and x-rays.  On the other hand, in the April 2012 VHA opinion, Dr. K. specifically linked the Veteran's actinic keratosis and squamous cell carcinoma to his in-service exposure to ionizing radiation.  Dr. K. also noted that given that the Veteran served in Vietnam and other sunny duty stations throughout his years of active service, he was exposed to the sun while he was in the military.  Dr. K. linked the Veteran's actinic keratosis and squamous cell carcinoma to such in-service sun exposure.  He noted that actinic keratoses and squamous cell carcinomas were related to radiation, whether from the sun or artificially generated such as by atomic explosions.  Thus, Dr. S. opined that it was at least as likely as not that the Veteran's actinic keratoses and squamous cell carcinomas were related to heavy sun exposure on active duty, strongly augmented by his radiation exposure during "Operation Teapot" in 1955.     

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed actinic keratosis and squamous cell carcinoma are related to his period of active service, specifically his in-service exposure to radiation.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for actinic keratosis and squamous cell carcinoma, both as secondary to in-service exposure to radiation.  38 U.S.C.A. § 5107(b).  Because the Board is granting service connection for actinic keratosis and squamous cell carcinoma, both as secondary to in-service radiation exposure, it is not necessary to address the question of whether the aforementioned skin disorders are related to his in-service herbicide exposure or to his claimed in-service mustard gas exposure.     

In regard to the Veteran's claim for service connection for seborrheic keratosis, claimed as secondary to herbicide exposure, mustard gas exposure, and radiation, the Board finds that there is a preponderance of evidence against this claim.  

The Board recognizes that the Veteran's service treatment records show treatment for numerous skin disorders.  However, the records, including the Veteran's March 1978 retirement examination, are negative for any complaints or findings of seborrheic keratosis.  

The first evidence of record of a diagnosis of seborrheic keratosis is in May 1995, approximately 17 years after the Veteran's separation from the military.  VAMC outpatient treatment records show that in May 1995, a biopsy was taken from the Veteran's right shin; the diagnosis was pigmented acanthotic seborrheic keratosis.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

The Board recognizes that the Veteran is a radiation-exposed veteran in that he was exposed to ionizing radiation while participating in Operation Teapot.  However, seborrheic keratosis does not fall on the list of diseases specific to radiation-exposed veterans, pursuant to 38 CF.R. § 3.309(d), nor is it found on the list of radiogenic diseases that warrant presumptive service connection under 38 C.F.R. § 3.311(b)(2).  Nevertheless, as indicated above, the Veteran is not precluded from establishing service connection on a direct basis.  See Combee, supra.  

Similarly, the Veteran, who served in Vietnam from March 1966 to February 1967, is presumed to have been exposed during such service to herbicide agents, to include that which is commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  However, the list of diseases that may be presumed to have resulted from exposure to herbicide agents does not include seborrheic keratosis.  38 C.F.R. §§ 3.307, 3.309.  Thus, the presumptive provisions applicable in cases of herbicide exposure do not apply.  Nevertheless, as indicated above, the Veteran is not precluded from establishing service connection on a direct basis.  See Combee, supra.         

The only medical opinion regarding whether there exists a nexus between the Veteran's currently diagnosed seborrheic keratosis and his period of active service is that of the VHA opinion, dated in April 2012.  In the opinion, Dr. S. stated that seborrheic keratoses were benign lesions that were related to aging of the skin.  Thus, Dr. S. concluded that the Veteran's seborrheic keratoses were not related to the Veteran's period of active service.  In addition, Dr. S. specifically reported that the Veteran's seborrheic keratoses were not related to the two benign lesions that were removed from his chin and eyelid during service.  He also specifically noted that the seborrheic keratoses were not related to the Veteran's in-service exposure to ionizing radiation.  Dr. S. indicated that seborrheic keratoses were not in any known way related to radiation of any source and never turned into skin cancer; they were strictly benign aging process.  In addition, although he only addressed Agent Orange in relation to skin cancer, given that he specifically concluded that the Veteran's seborrheic keratoses were benign and were age-related, it is clear that he did not find a link between the Veteran's seborrheic keratoses and his in-service herbicide exposure.  Accordingly, this opinion opposes, rather than supports, the claim.

As to the alleged exposure to mustard gas, the Veteran contends that after participating in Operation Teapot, his unit was ordered to drive their convoy across a large mustard gas field.

The Board notes, as outlined earlier in the decision, that under the provisions of 38 C.F.R. § 3.316 service connection is warranted where the veteran experienced full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service and subsequently develops a chronic form of a disease listed in 38 C.F.R. § 3.316(a).  Significantly, seborrheic keratosis is not listed as one of the conditions for which service connection may be granted on the basis of mustard gas exposure.  In any event, the record shows that in response to a request from the RO for records of exposure to mustard gas or Lewisite, the service department reported in April 2000 that it had no records of the veteran having been exposed to chemical agents.  In addition, there is also no objective medical evidence of record showing a link between the Veteran's seborrheic keratosis and his claimed in-service exposure to mustard gas.    

The Board has also considered the Veteran's own lay statements to the effect that his currently diagnosed seborrheic keratosis is causally related to service, specifically to his herbicide exposure, radiation exposure, and/or claimed mustard gas exposure.  However, in this case, the Veteran is not competent to provide a medical nexus opinion between his currently diagnosed seborrheic keratosis and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).  In this regard, the onset and diagnosis of a skin disorder, like a form of cancer, requires medical testing and the cause of the disease is a matter of medical complexity.  For the foregoing reasons, the Board determines that the Veteran's currently diagnosed seborrheic keratosis is not a simple medical condition that a lay person is competent to identify or that the Veteran is competent to express an opinion that the aforementioned skin disorder is related to symptoms in service or to his in-service herbicide exposure, radiation exposure, and/or claimed mustard gas exposure.  In the instant case, the cause of the Veteran's currently diagnosed seborrheic keratosis cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience, 38 C.F.R. § 3.159, and it is not argued or shown that the Veteran is otherwise qualified through specialization, education, training, or experience to offer an opinion on the cause of a skin disorder.  To this extent, the Veteran's statements and testimony are excluded or not admissible and the statements are not to be considered as evidence in support of the claim.

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the claim for service connection for seborrheic keratosis, claimed as secondary to herbicide exposure, mustard gas exposure, and radiation.  As the preponderance of the evidence is against the aforementioned claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








[Continued on Next Page]
ORDER

Service connection for peripheral neuropathy is granted.  

Service connection for actinic keratosis, as secondary to in-service exposure to radiation, is granted.  

Service connection for squamous cell carcinoma, as secondary to in-service exposure to radiation, is granted.

Service connection for seborrheic keratosis is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


